Name: Commission Regulation (EEC) No 656/85 of 14 March 1985 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 3 . 85 Official Journal of the European Communities No L 74/27 COMMISSION REGULATION (EEC) No 656/85 of 14 March 1985 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Article 14 (8 ) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 243/85 (3), as last amended by Regulation (EEC) No 496/85 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 243/85 to the prices known to the Commission that the levies at HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 (2) OJ No L 68 , 8 . 3 . 1985, p. 5 . (3) OJ No L 26, 31 . 1 . 1985, p. 36. (4) OJ No L 60 , 28 . 2. 1985, p. 14. No L 74/28 Official Journal of the European Communities 15. 3 . 85 ANNEX to the Commission Regulation of 14 March 1985 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 Ala) 0110 24,52 04.01 Alb) 0120 22,11 04.01 A II a) 1 0130 22,11 04.01 A II a) 2 0140 27,10 04.01 A II b) 1 0150 20,90 04.01 A lib) 2 0160 25,89 04.01 B I 0200 54,46 04.01 B II 0300 115,21 04.01 B III 0400 178,05 04.02 A I 0500 11,67 04.02 A II a) 1 0620 105,98 04.02 A II a) 2 0720 148,77 04.02 A II a) 3 0820 151,19 04.02 A II a) 4 0920 230,35 04.02 A II b) 1 1020 98,73 04.02 A II b) 2 1120 141,52 04.02 A II b) 3 1220 143,94 04.02 A II b) 4 1320 223,10 04.02 A III a) 1 1420 26,59 04.02 A III a) 2 1520 35,90 04.02 A III b) 1 1620 115,21 04.02 A III b) 2 1720 178,05 04.02 B I a) 1820 36,27 04.02 B I b) 1 aa) 2220 per kg 0,9873 ( «) 04.02 B I b) 1 bb) 2320 per kg 1,4152 (4) 04.02 B I b) 1 cc) 2420 per kg 2,2310 (4) 04.02 B I b) 2 aa) 2520 per kg 0,9873 O 04.02 B I b) 2 bb) 2620 per kg 1,4152 0 04.02 B I b) 2 cc) 2720 per kg 2,2310 ( 5) 04.02 B II a) 2820 50,55 04.02 B II b) 1 2910 per kg 1,1521 0 04.02 B II b) 2 3010 per kg 1,7805 0 04.03 A 3110 209,47 04.03 B 3210 255,55 04.04 A 3300 184,54 0 04.04 B 3900 160,48 0 04.04 C 4000 157,69 0 04.04 D I a) 4410 163,06 0 04.04 D I b) 4510 167,73 0 04.04 D II 4610 264,45 04.04 E I a) 4710 160,48 04.04 E I b) 1 4800 160,58 ("&gt;) 15 . 3 . 85 Official Journal of the European Communities No L 74/29 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 175,62 ( ») 04.04 E I c) 1 5210 131,72 04.04 E I c) 2 5250 272,34 04.04 E II a) 5310 160,48 04.04 E II b) 5410 272,34 17.02 A II 5500 40,31 ( l2) 21.07 F I 5600 40,31 23.07 B I a) 3 5700 76,47 23.07 B I a) 4 5800 99,18 23.07 B I b) 3 5900 92,28 23.07 B I c) 3 6000 74,64 23.07 B II 6100 99,18 No L 74/30 Official Journal of the European Communities 15. 3 . 85 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 22,99 ECU. The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown , multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 22,99 ECU. (*) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland. Q The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82. (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria . (9) The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. ( I0) The levy per 100 kg net weight is limited to :  12,09 ECU for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  15,00 ECU for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria ,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel , Romania , Turkey or Yugoslavia and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Austria, for products listed under (s) of that Annex imported from Finland and for products listed under (r) of that Annex imported from Norway,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  15,00 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. ( 12) Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ( 13) For the purposes of tariff subheading ex 23.07 B 'milk products ' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.